Title: John Adams to Abigail Adams, 14 September 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia Septr. 14. 1777
     
     You will learn from the Newspapers before this reaches you, the situation of Things here. Mr. Howes Army is at Chester, about fifteen Miles from this Town. Gen. Washingtons is over the Schuylkill, awaiting the Flank of Mr. Howes Army.—How much longer Congress will stay here is uncertain. I hope We shall not move untill the last Necessity, that is untill it shall be rendered certain, that Mr. How will get the City. If We should move it will be to Reading, Lancaster, York, Easton or Bethlehem, some Town in this state. It is the Determination not to leave this state. Dont be anxious about me—nor about our great and sacred Cause—it is the Cause of Truth and will prevail. If How gets the City, it will cost him all his Force to keep it, and so he can get nothing else.—My Love to all Friends. Yours,
     
      John Adams
     
    